                          Case 18-01495-RBR              Doc 50       Filed 03/22/19         Page 1 of 2




            ORDERED in the Southern District of Florida on March 22, 2019.




                                                                            Raymond B. Ray, Judge
                                                                            United States Bankruptcy Court
_____________________________________________________________________________

                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                         FORT LAUDERDALE DIVISION
                                              www.flsb.uscourts.gov

            In re:                                                            Chapter 11
                                                    1
            1 GLOBAL CAPITAL LLC, et al.,                                     Case No. 18-19121-RBR
                                             Debtors.                         (Jointly Administered)
            1 GLOBAL CAPITAL LLC d/b/a 1 GC                                   Adv. Case No. 18-01495-RBR
            COLLECTIONS; and 1 WEST CAPITAL
            LLC d/b/a 1 WEST COLLECTIONS,
                                             Plaintiffs,
                     v.
            MOMENTUM AUTOMOTIVE
            MANAGEMENT, LLC, et al.,
                                             Defendants.


                                 ORDER CONCLUDING STATUS CONFERENCE
                                     ON MARCH 20, 2019 AT 10:00 A.M.



        1
         The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of each Debtor’s
        federal tax identification number, if applicable, are: 1 Global Capital LLC, d/b/a 1 GC Collections, 1250 E. Hallandale
        Beach Blvd., Suite 409, Hallandale Beach, FL 33009 (9517); and 1 West Capital LLC, d/b/a 1 West Collections, 1250
        E. Hallandale Beach Blvd., Suite 409, Hallandale Beach, FL 33009 (1711). On February 19, 2019, the Debtors
        registered the fictitious names “1GC Collections” and “1 West Collections” with the Florida Department of State.
                Case 18-01495-RBR         Doc 50      Filed 03/22/19    Page 2 of 2



       THIS MATTER comes before the Court on the Order Setting Status Conference [ECF No.

34] (the “Status Conference Order”) entered on February 27, 2019. Pursuant to the Status

Conference Order, the Court conducted a status conference on March 20, 2019, at 10:00 a.m. (the

“Status Conference”) during which counsel for the Plaintiffs advised the Court of the status of

and provided other information concerning the above-captioned adversary proceeding. Having

heard and considered the statements of counsel for the Plaintiffs at the Status Conference, it is

       ORDERED that the Status Conference is CONCLUDED.

                                                ###

Submitted by:

Eva Spahn, Esq.
Fla. Bar No. 92063
Greenberg Traurig, P.A.
Counsel for Plaintiffs
333 S.E. 2nd Avenue, Suite 4400
Miami, Florida 33131
Telephone: 305-579-0500
Facsimile: 305-579-0717
E-mail: spahne@gtlaw.com

(Attorney Eva Spahn shall serve a copy of this order on all interested parties and file certificate
of service with the court.)




                                                 2
